Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Klein, J.), rendered February 25, 1999, convicting him of criminal sale of a controlled substance in the third degree, assault in the second degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s motion for a mistrial (see, People v Krom, 91 AD2d 39, affd 61 NY2d 187). Moreover, the defendant received meaningful representation of counsel (see, People v Benevento, 91 NY2d 708). Furthermore, the trial court properly excluded the defendant from the courtroom for engaging in disruptive behavior (see, People v Perez, 213 AD2d 499). Goldstein, J. P., Friedmann, McGinity and Adams, JJ., concur.